J-S30014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    A.P.,                                            IN THE SUPERIOR COURT
                                                               OF
                                                          PENNSYLVANIA
                              Appellant

                         v.

    S.P.,

                              Appellee                 No. 1792 WDA 2017


                  Appeal from the Order Entered November 1, 2017
                  In the Court of Common Pleas of Allegheny County
                       Civil Division at No(s): FD-14-006270-008


BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED JULY 24, 2018

            A.P. (“Father”), appeals from the November 1, 2017 order, which

granted S.P.’s (“Mother”) request to relocate with the parties’ minor children,

D.P. and R.P. (collectively “Children”), from Allegheny County, Pennsylvania

to Montreal, Canada, and awarded Mother sole legal and primary physical

custody of Children, and Father partial physical custody in accordance with a

schedule delineated in the order. After careful review, we affirm.

            Father and Mother married on July 5, 2006. Their son, D.P., was born

in September of 2007, and their daughter, R.P., was born in February of 2011.

Mother filed for divorce in February of 2014, and a divorce decree was entered

on February 2, 2016. On July 8, 2016, Father filed a complaint seeking full


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30014-18



custody of Children, and the parties have been involved in highly contentious

custody litigation ever since. Trial Court Opinion (“TCO”), 1/24/18, at 2-3.

      The trial court further summarized the relevant facts and procedural

history as follows:

            Father remarried on October 9, 2016. His wife, Tiffanie
      (hereinafter “Wife”) came to the marriage with a son, currently 13
      years old, as well as a young daughter, currently age 4. Mother,
      who works as an agricultural specialist for the U[.]S[.] Customs
      and Border Protection, is in a long term relationship with another
      customs officer who is currently living in Montreal, Canada.

             The parties’ son, D.P., is, by all accounts, an easy going
      child. R.P., however, struggles with anxiety[,] as well as digestive
      problems[,] which may be related to her anxiety and/or to food
      allergies or sensitivities. R.P. has been in counseling for her
      anxiety and on various diets to relieve her stomach ailments.

             While the parties were married, Father was often
      unemployed and so [he] spent a great deal of time with [Children]
      while Mother worked. After separation, the parties made custody
      arrangements in an ad hoc fashion on their own[,] which provided
      liberal contact between Father and [Children]. Although they did
      not seek court intervention relating to custody arrangements until
      Father’s filing, there was a great deal of discord between the
      parties regarding custody.

             These difficulties became worse when Mother moved to a
      different school district and Father became romantically involved
      with his now Wife. It is Father’s position that Mother was
      attempting to unfairly limit his time with [Children]. Mother, for
      her part, describes the problems as a result of Wife[’s]
      manipulating Father’s behavior regarding [Children]. Whatever
      the cause, the parties’ difficulties escalated. The parties were
      proceeding to a custody trial. Psychological evaluations were
      ordered and the parties first met with Dr. Rosenblum of Allegheny
      Forensic Associates in October of 2016, soon after Father’s
      marriage to Wife.

            The custody situation ultimately deteriorated after
      [Children] returned from Father’s and told Mother of an incident
      which occurred on or about January 22, 2017. According to

                                     -2-
J-S30014-18


     Mother, when preparing R.P. for bed, she found a scratch on her
     vaginal area. R.P. claimed not to know how it occurred. Two days
     later, R.P. claimed not to want to go to Father’s because her
     stepbrother was mean to her. Mother questioned R.P. further the
     next day and R.P. disclosed she had been inappropriately touched
     by her [stepbrother]. Mother took R.P. to her school counselor,
     Emily Hoffman, where R.P. disclosed the incident to [Ms.]
     Hoffman. CYF was notified and R.P. was then interviewed by the
     agency. R.P. did not disclose to CYF[,] and the agency determined
     the report to be unfounded.

           Mother petitioned to suspend Father’s custody. Father and
     Wife[] vehemently denied the allegations, stating that, on the date
     in question, R.P. had never been alone with her [stepbrother] and
     that the incident could not have occurred. [The court] entered an
     order on February 14, 2017[,] suspending Father’s custody. On
     March 15, 2017, [the court] entered an order providing Father
     with a 4-6 hour period of partial custody of [] [C]hildren to be
     exercised weekly “in the community (not at the home)” without
     the presence of Wife or the [stepbrother]. The court was also
     informed that Wife’s older son, the [stepbrother] against whom
     R.P. made allegations, himself suffered sexual abuse years
     previously. This information had not been disclosed during the
     psychological evaluations.

           [The court] ordered the parties to return to Dr. Rosenblum
     so that he could address R.P.’s allegations against the
     stepbrother, to address the previous abuse of stepbrother and to
     investigate the nature of the counseling he had been receiving,
     and to determine why this abuse had not been revealed to Dr.
     Rosenblum during the initial evaluation. Dr. Rosenblum saw the
     parties again on April 4, 2017. Dr. Rosenblum testified that R.P.
     disclosed the alleged abuse during that interview and that he
     found her fears and concerns to be genuine.

           Dr. Rosenblum also testified that in the first evaluation he
     had not been told by Father and Wife that R.P.’s stepbrother was
     being treated by a therapist due to being sexually assaulted at a
     young age. When questioned why this was not mentioned to the
     evaluator, Father replied[,] “I guess it just never came up.”

           Dr. Rosenblum then consulted with stepbrother’s therapist
     after being made aware of the previous abuse he had suffered.
     The stepbrother’s therapist revealed that stepbrother’s treatment
     had also included treatment for his resentment of his two new


                                    -3-
J-S30014-18


     stepsiblings being in the house. This fact was also never revealed
     by Father or Wife to Dr. Rosenblum.

            R.P. did not disclose the alleged incident to Megan Cook, her
     therapist. Nonetheless, regardless of the factual truth or untruth
     of R.P.’s allegations, [Ms.] Cook found that R.P. exhibited
     behaviors, including fear of returning to Father’s home, which
     were consistent with that of children who have been traumatized
     by sexual abuse. Father and Wife made clear to all of the
     professionals involved in R.P.’s treatment that they gave no
     credence to R.P.’s allegations. In May of 2017, Mother filed [a]
     petition for contempt, asserting that Father also expressed the
     disbelief to both children. She also claimed that he continued to
     take [] [C]hildren to his home during periods of custody, despite
     [the] court order forbidding that. [The court] found Father in
     contempt after a hearing on June 19, 2017. [It] further ordered
     the parties to engage in family therapy and co-parenting therapy
     and reiterated that Wife and stepbrother were not to be present
     during the visits.

           In February of 2017, at or around the same time that efforts
     at therapy were to be continuing, Mother bid on a
     promotion/transfer to Montreal. She was ultimately successful.
     She sent Father a notice of relocation dated July 14, 2017[,] and
     he filed a counter affidavit on August 9, 2017. [The court]
     scheduled a [two-day] trial on the relocation [to begin on] October
     [16,] 2017.

           At trial, [the court] heard testimony from the parties,
     professionals who treated and/or evaluated the family, and other
     family members. [The court] also interviewed [] [C]hildren. After
     consideration of the evidence presented and a review of the
     custody factors set forth [in] 23 Pa.C.S.[] [§] 5328 and the
     relocation factors set forth in 23 Pa.C.S.[] [§] 5337(h), [the court]
     granted Mother’s petition to relocate and awarded her sole legal
     custody. During the school year, Father was provided with one
     long weekend a month in Allegheny County and custody time
     should he travel to Montreal. Father was given summer and
     substantial holiday time. [The court’s] order required Father to
     present a safety plan and to have that plan approved by the
     professionals involved in the case prior to any overnight custody.

TCO at 3-6 (unnecessary capitalization, citations to record, and footnotes

omitted).


                                     -4-
J-S30014-18



      On November 30, 2017, Father filed a notice of appeal, followed by a

timely,     court-ordered   Pa.R.A.P.   1925(b)   concise   statement   of   errors

complained of on appeal. Herein, Father presents the following issues for our

review:

      I.      Did the trial court abuse its discretion and/or err, as a
              matter of law, in concluding that [Mother] met her burden
              of proof and was entitled to relocate with the two minor
              Children from Allegheny County to Montreal, Canada?

      II.     Did the trial court abuse its discretion and/or commit an
              error of law in concluding that … Father’s[] alleged failure []
              to address properly the allegations regarding the alleged
              incident of abuse justified allowing Mother to relocate with
              [] Children to Montreal, Canada[,] in view of the statutory
              factors set forth in 23 Pa.C.S.[ §] 5337(h)?

      III.    Did the trial court abuse its discretion and/or commit an
              error of law when it concluded that relocation factors no. 7
              and 8, pursuant to 23 Pa.C.S.[] § 5337(h), favored Mother
              when, given the evidence presented at trial, the primary
              reason for the move was for her to join her paramour who
              is living in Montreal, Canada, and the move does not offer
              benefits to [] Children they would not have should they
              remain in Allegheny County, Pennsylvania?

      IV.     Did the trial court abuse its discretion and/or commit an
              error of law in concluding that Father was not entitled to
              have [] Children at his residence until the establishment of
              a “safety plan” insofar as Mother had presented no evidence
              that there was a need for such safety plan or that [] Children
              were ever subject to abuse by any member of Father’s
              household?

Father’s Brief at 9-10 (unnecessary capitalization omitted).

      The relevant scope and standard of review are as follows:

      [T]he appellate court is not bound by the deductions or inferences
      made by the trial court from its findings of fact, nor must the
      reviewing court accept a finding that has no competent evidence
      to support it…. However, this broad scope of review does not vest

                                        -5-
J-S30014-18


     in the reviewing court the duty or the privilege of making its own
     independent determination….         Thus, an appellate court is
     empowered to determine whether the trial court’s incontrovertible
     factual findings support its factual conclusions, but it may not
     interfere with those conclusions unless they are unreasonable in
     view of the trial court’s factual findings; and thus, represent a
     gross abuse of discretion.

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014) (quoting R.M.G., Jr. v.

F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009). Moreover,

     on issues of credibility and weight of the evidence, we defer to the
     findings of the trial [court] who has had the opportunity to observe
     the proceedings and demeanor of the witnesses.

     The parties cannot dictate the amount of weight the trial court
     places on evidence. Rather, the paramount concern of the trial
     court is the best interest of the child. Appellate interference is
     unwarranted if the trial court’s consideration of the best interest
     of the child was careful and thorough, and we are unable to find
     any abuse of discretion.

Id. (quoting R.M.G., Jr., supra at 1237 (internal citations omitted)).

     Section 5337(h) of the Child Custody Act (23 Pa.C.S. §§ 5321-5340)

prescribes the factors which a court must consider when determining whether

to grant a proposed relocation:

     (h) Relocation factors.—In determining whether to grant a
     proposed relocation, the court shall consider the following factors,
     giving weighted consideration to those factors which affect the
     safety of the child:

           (1) The nature, quality, extent of involvement and duration
     of the child’s relationship with the party proposing to relocate and
     with the nonrelocating party, siblings and other significant persons
     in the child’s life.

            (2) The age, developmental stage, needs of the child and
     the likely impact the relocation will have on the child’s physical,
     educational and emotional development, taking into consideration
     any special needs of the child.


                                    -6-
J-S30014-18


            (3) The feasibility of preserving the relationship between the
      nonrelocating party and the child through suitable custody
      arrangements,     considering      the    logistics  and    financial
      circumstances of the parties.

           (4) The child’s preference, taking into consideration the age
      and maturity of the child.

            (5) Whether there is an established pattern of conduct of
      either party to promote or thwart the relationship of the child and
      the other party.

             (6) Whether the relocation will enhance the general quality
      of life for the party seeking the relocation, including, but not
      limited to, financial or emotional benefit or educational
      opportunity.

             (7) Whether the relocation will enhance the general quality
      of life for the child, including, but not limited to, financial or
      emotional benefit or educational opportunity.

           (8) The reasons and motivation of each party for seeking or
      opposing the relocation.

             (9) The present and past abuse committed by a party or
      member of the party’s household and whether there is a continued
      risk of harm to the child or an abused party.

            (10) Any other factor affecting the best interest of the child.

23 Pa.C.S. § 5337(h). It is the burden of the party proposing the relocation

to establish that the relocation will serve the best interest of the child in

accordance with the factors set forth in subsection (h). 23 Pa.C.S. § 5337(i).

See also S.J.S. v. M.J.S., 76 A.3d 541, 551 (Pa. Super. 2013).

      In addition to the foregoing relocation factors, the trial court must also

consider the sixteen custody factors set forth in Section 5328 of the Child




                                      -7-
J-S30014-18



Custody Act,1 when making a decision on relocation that also involves a

custody decision. See A.M.S. v. M.R.C., 70 A.3d 830, 836 (Pa .Super. 2013).



____________________________________________


1 Section 5328 of the Child Custody Act sets forth the following factors to
consider when awarding custody:

       (a) Factors.—In ordering any form of custody, the court shall
       determine the best interest of the child by considering all relevant
       factors, giving weighted consideration to those factors which
       affect the safety of the child, including the following:

          (1) Which party is more likely to encourage and permit frequent
          and continuing contact between the child and another party.

          (2) The present and past abuse committed by a party or
          member of the party’s household, whether there is a continued
          risk of harm to the child or an abused party and which party
          can better provide adequate physical safeguards and
          supervision of the child.

          (2.1) The information set forth in section 5329.1(a) (relating
          to consideration of child abuse and involvement with protective
          services).

          (3) The parental duties performed by each party on behalf of
          the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based on the
          child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the other
          parent, except in cases of domestic violence where reasonable
          safety measures are necessary to protect the child from harm.



                                           -8-
J-S30014-18



The trial court “shall delineate the reasons for its decision on the record in

open court or in a written opinion or order.” 23 Pa.C.S. § 5323(d). See also

A.V., 87 A.3d at 823 (noting that Section 5323(d) applies to cases involving

custody and relocation). “In expressing the reasons for its decision, there is

no required amount of detail for the trial court’s explanation; all that is

required is that the enumerated factors are considered and that the custody

decision is based on those considerations.” Id. (internal citation omitted). “A



____________________________________________


          (9) Which party is more likely to maintain a loving, stable,
          consistent and nurturing relationship with the child adequate
          for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily physical,
          emotional developmental, educational and special needs of the
          child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability to
          make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability to
          cooperate with that party.

          (14) The history of drug or alcohol abuse of a party or member
          of a party’s household.

          (15) The mental and physical condition of a party or member
          of a party’s household.

          (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).


                                           -9-
J-S30014-18



court’s explanation of reasons for its decision, which adequately addresses the

relevant factors, complies with [s]ection 5323(d).” Id.

      Herein, the trial court concluded that Mother met her burden of proving

that the move to Montreal would be in Children’s best interest and that their

lives would be enhanced by the move. TCO at 11. In its November 1, 2017

order (“Order”) granting Mother’s petition to relocate, the court listed each of

the relocation factors set forth in section 5337(h), as well as each of the

custody factors enumerated in section 5328(a), and provided a clear and

thorough explanation of how the court decided each factor. Based on our

review, the evidence of record supports the trial court’s decision to grant

Mother’s relocation request and to award Mother sole legal custody.

      Father argues, however, that Mother failed to meet her burden of proof

to justify the proposed relocation and alleges that a number of the trial court’s

findings regarding the statutory relocation factors are not supported by the

record. Father’s Brief at 23-25. Father submits that Mother’s motives for

moving are “primarily personal, and include her animosity towards [him].”

Id. at 33-34. After careful review of the record, we deem Father’s claims to

be meritless.




                                     - 10 -
J-S30014-18



       In light of Father’s issues, we reproduce the trial court’s discussion

relating to each of the section 5337(h) relocation factors as found in the

Order.2

          1. Nature, quality, extent of involvement and duration of the
       child’s relationship with party proposing relocation and the non-
       relocating party, siblings and other significant person.

           Although Father has exercised significant custody of [Children]
       in the past, Mother has been their most recent primary custodian.
       Nevertheless, Father is an involved and loving Father and has a
       deep bond with [Children]. Father, however, has made choices
       which have caused [Children], especially [R.P.], to feel safer in
       Mother’s care and has, additionally, made choices not to address
       [Children’s] anxieties concerning members of his household in a
       manner which would help strengthen his relationship with
       [Children] and build trust with Mother. Accordingly, this factor
       favors Mother.

         2. Age, developmental stage, needs of child and the likely
       impact the relocation will have on child’s physical, educational and
       emotional development with consideration for any special needs.

           [Children] are good students and have, for the most part, not
       demonstrated any special physical or medical needs, although one
       child does have significant issues with anxiety as well as other
       problems which have affected her. Mother is more adept at
       recognizing and addressing this child’s needs than Father. It is
       likely that the impact the relocation will have on [Children’s]
       educational and emotional development will be a positive one.
       That is not to say that both [p]arents will not have to work to
       maintain Father as an important figure in [] Children’s lives.

          3. Feasibility of preserving the relationship between the non-
       relocating party and child through suitable custody arrangements.


____________________________________________


2 We will not reproduce, here, the portion of the Order containing the trial
court’s analysis of the section 5328(a) custody factors, as Father does not
raise any specific objections in his brief to the court’s findings regarding the
custody factors.

                                          - 11 -
J-S30014-18


        A move from Pennsylvania to Canada will certainly impact the
     time that Father and [] Children spend together. The custody
     provisions of this Order are designed to foster the relationship
     between Father and [Children]. In addition to Father’s physical
     custody time, he will also be able to keep in contact with []
     Children through Skype and liberal phone contact, which will
     become more meaningful as [] Children grow. Much of the burden
     of preserving the relationship with his children lies with Father,
     who has chosen to disbelieve his daughter and negate her
     expressed fears, resulting in the current custody arrangement,
     which has put a strain on their relationship already.

        4. Child’s preference.

       In this case, [] Children are close to both of their parents but
     have both expressed a desire to be with their Mother while
     maintaining a relationship with their Father.

        5. Established patterns of conduct of either party to promulgate
     or thwart the relationship of child and other party.

        The [c]ourt finds that this factor slightly favors Mother[,] as
     Father, in the past, [has] been disparaging of Mother and involved
     [Children] in discussions regarding court and custody
     inappropriately.

        6. Whether relocation will enhance the general quality of life
     for the party seeking relocation including but not limited to
     financial, emotional or educational benefits.

        Mother’s quality of life will be enhanced by her relocation as
     she is doing so for a significant job enhancement as well as to be
     close to her paramour, who has been a significant and positive
     part of her life[,] as well as [Children’s,] for some time. Mother’s
     new position brings with it a significant salary increase as well as
     personal and professional growth, which is unavailable to her in
     the Pittsburgh area.

        7. Whether relocation will enhance the general quality of life
     for the child including but not limited to financial, emotional and
     educational benefits.

         The evidence presented demonstrate[s] that [Children] will be
     living in a supportive environment with quality educational
     opportunities.



                                    - 12 -
J-S30014-18


        8. The reasons and motivations of each party for seeking or
      opposing relocation.

         The [c]ourt does not find Mother’s desire to relocate or Father’s
      opposition to the move to be motivated by anything but love for
      [Children].

         9. Past and present abuse committed by apart [sic] or member
      of party’s household and whether there is a risk of harm to the
      child.

         This factor significantly favors Mother. One of the children has
      credibly alleged abuse by a member of Father’s household. While
      Father could have voluntarily taken steps to prevent any potential
      risk of further harm, he has not. Instead, it has required repeated
      court intervention to protect the child. Furthermore, Father has
      thwarted attempts to obtain much needed counseling for the
      affected child, to her detriment.

Order at 2-5. The foregoing findings are well-supported by the evidence of

record. Moreover, the trial court made credibility determinations to which we

must defer.   See M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013).

Accordingly, we discern no error of law or abuse of discretion by the trial court

in its granting of Mother’s request for relocation.

      Father specifically objects to the trial court’s finding that relocation

factors 7 and 8 favor Mother.     He insists that Mother’s primary reason for

relocating to Montreal was to join her paramour and asserts that the move

does not offer any benefit to Children that they would not have should they

remain in Allegheny County. Father’s Brief at 42. Again, we deem Father’s

argument to be wholly without merit.

      In support of its findings in favor of Mother, the trial court opined:

            Mother’s career was virtually stalled in Pittsburgh. In order
      to progress, she needed to relocate. She chose to relocate to
      Montreal, where her long term boyfriend is stationed. Clearly,

                                     - 13 -
J-S30014-18


      part of Mother’s choice to move to Montreal was to be closer to
      him and [the court] was not blind to that, nor did Mother try to
      hide it. [The court] did not find, as Father claims…, that being
      near her boyfriend is Mother’s “principal reason for requesting
      relocation.” To the contrary, [the court] found Mother to be a
      pragmatic and ambitious person who would not request this move
      if it did not also enhance her career and benefit her family
      financially. Additionally, while mother’s paramour has a warm and
      close relationship with [Children], there was no credible evidence
      that Mother was attempting to supplant him as [Children’s]
      [f]ather.

             Mother’s move brings not just career enhancement for
      Mother, but also a significant increase in salary, a housing stipend,
      and private school tuition for [Children]. These increased benefits
      will have both a direct and indirect positive effect on [Children],
      and will also ensure that Mother has the funds for [Children’s]
      monthly transportation to see Father, a requirement of the Order.

TCO at 11-12.    After careful review, we deem the trial court’s findings to be

well-supported by the record and, thus, we ascertain no abuse of discretion.

      Next, Father claims that the trial court erred in concluding that its

granting of Mother’s request for relocation was justified by Father’s failure to

properly address the allegations regarding the alleged abuse. Father’s Brief

at 36. The crux of Father’s argument is that no abuse was ever proven. Id.

at 37-41.   As the trial court so aptly stated:

            Unfortunately, Father misrepresents [the court’s] findings
      on the sexual abuse of his daughter. At no point did [the court]
      conclude abuse had occurred. To the contrary, [its] focus was on
      how R.P.’s anxiety was addressed and whether she was being
      made to feel safe. Even if R.P.’s claims of abuse are based on a
      mistake or, indeed, even if they were completely fabricated –
      making her feel safe and her account respected is important to
      her well-being.

            Father argues at Paragraphs 2 and 8 of his 1925(b)
      statement that [the court] erred in finding that the Relocation
      Factors generally, and that Factor 9 regarding abuse in particular,


                                     - 14 -
J-S30014-18


     favor Mother when there was “no evidence of any abuse of
     [Children] on the part of Father or any member of his household,
     and in view of the fact that vague and inconsistent allegations of
     abuse by Father’s step-son were never substantiated by any
     investigative authority or entity.” (Emphasis added).

            Father focuses only on the lack of concrete conclusions
     which, in this case, can never be made. He ignores the emotional
     toll taken on R.P. by the alleged abuse as well as his denial of it.
     Factor 9 favors Mother, not because abuse conclusively occurred
     but because there is a risk that it did. Father refuses to believe
     that his six-year-old daughter’s statements—which he labels
     “vague and inconsistent”—are evidence, though not proof, that it
     may have occurred. Father’s refusal to even consider that R.P.’s
     account could be true is harmful to her and raises a significant risk
     of future harm.

           Despite Father’s assertions that he has been vigilant in his
     care of [Children], he and Wife have made clear to R.P. and her
     brother, that they do not believe her allegations. They have
     focused all of their attention on trumpeting their superior
     parenting, claiming they never left [] [C]hildren out of their sight
     for a moment, a claim [the court] did not find credible.

            Father and Wife have not taken the needed steps to allay
     daughter’s fears and have, instead, demonstrated stubborn
     blindness to the possibility that something could have happened
     between the children—even something innocent or misconstrued.
     They have focused laser attention on the lack of conclusive
     physical evidence. This lack of evidence does not necessarily
     mean an event did not occur. No person who testified opined that
     the allegations were factually accurate—only that R.P. is a credible
     reporter, [i.e.,] that she’s not lying.

            [Ms.] Hoffman … testified to what R.P. told her privately on
     January 26, 2017, which she then reported to CYF. That report
     by [R.P.] substantially comported with what R.P. told Mother.
     [Ms.] Cook … testified that R.P. exhibited signs typical of a victim
     of traumatic experience of the type alleged. Ms. Cook also
     testified that R.P. never disclosed to her over the seven months
     that she treated her and that she received information on the
     alleged incident from Mother. Ms. Cook testified that R.P. told her
     [that her] Father told her not to talk about any incident with her
     therapist or she would “get in trouble.”



                                    - 15 -
J-S30014-18


              [The court] did not infer from this testimony that the event
        occurred as R.P. described or that she is in danger of further
        abuse, but [it] did take from it, as did Ms. Cook, that she is fearful.
        Father and Wife have made it clear that they do not believe her,
        and she knows this, and so she continues to believe they will not
        protect her. She, instead, views Mother as her protector.

              That R.P.’s fear is legitimate is illustrated by the fact Father
        has disregarded [o]rders [the court] entered to help R.P. feel
        protected—such as not taking her to the home where she claims
        the abuse occurred[,] especially when the alleged abuser was
        present. Father exercised custody of [Children] in his home,
        despite the clear wor[d]ing of [the court’s] February 14, 2017
        [o]rder requiring [his] visits with [Children] take place “in the
        community (not in the home).” [The court] found Father’s
        testimony that he did not understand this [o]rder or believe it to
        be in effect to be entirely disingenuous and demonstrative of what
        [the court] found to be his “cavalier” attitude.

TCO at 7-8 (citations to record omitted).

        Father’s pattern of discontinuing therapy for R.P. was also a “major

concern” for the court.       Id. at 9.3       The court went on to explain that the

concerns raised by the therapists and other professionals who testified were

a major factor in its decision. Id. at 10. “Because [the court] saw the lack of

nurturing extended to R.P. by Father as highly damaging to her sense of safety
____________________________________________


3   The court noted:

        R.P.’s therapists and Dr. Neil Rosenblum[,]… who performed the
        psychological evaluation for the trial[,] testified to this pattern.
        [Dr. Rosenblum] testified Father discontinued family therapy as
        well as R.P.’s [c]oping [t]herapy…. He testified that Father was
        [an] “obstructionist” with therapists and withdrew his consent for
        R.P.’s treatment to her detriment. Dr. Rosenblum testified to his
        belief that her therapy should have continued, especially in light
        of the fact that R.P. had anxiety symptoms even before the alleged
        incident.

Id.

                                           - 16 -
J-S30014-18



and stability, [it] found that the custody and relocation factors generally

favored Mother and, accordingly, made the decision to keep [Children] with

Mother, with whom they feel safe.” Id.

      Lastly, Father avers that the trial court erred in finding that Father was

not entitled to have Children at his residence until he established a “safety

plan,” because Mother failed to present evidence that there was a need for

such a plan or that Children were ever subject to abuse by any member of

Father’s household. Father’s Brief at 43. In response to Father’s assertion,

the trial court explained that its requirement of a safety plan was,

      specifically designed to alleviate R.P.’s anxiety, to keep her safe,
      and to ensure Mother’s cooperation. It is important for R.P. to
      know she is safe and respected in her [f]ather’s home.

            This requirement is not insurmountable, nor is it onerous.
      [The court] simply required Father to get approval for whatever
      he proposes from R.P.’s therapist.       At trial, Father himself
      introduced evidence that he had moved to a one-story house and
      had put other protections in play to make his daughter feel safe.
      If those measures are deemed acceptable by the professionals, it
      is possible that Father has already met this requirement.

TCO at 12 (citations to record omitted).

      For the reasons stated above, we affirm the court’s November 1, 2017

Order granting Mother’s request for relocation and granting her sole legal

custody.

      Order affirmed.



Judgment Entered.



                                     - 17 -
J-S30014-18




Joseph D. Seletyn, Esq.
Prothonotary




Date: 7/24/2018




                          - 18 -